Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 17/053,171 filed on 11/05/2020. Claims 1-20 are pending in this communication.

Priority
This application claims priority from PCT/CN2018/086154 05/09/2018. Priority date has been accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/05/2020 & 01/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Examiner’s Note
The examiner is requesting the applicant’s representative to provide direct phone number and email address in next communication, which will be very helpful to advance the prosecution.

Generally the text that are italicized are claims; the text that are in bold are reference citations (with some obvious exception); the text which is neither italicized nor bolded are by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “receiving module”, “consensus module” and “issuing module” in independent claim 1 and several dependent claims. Other independent claims 9 and 18 and several dependent claims have same issue. The specification recites in [0086] “at least one of the receiving module 310, the consensus module 320, and the vote issuing module 330 may be at least partially implemented as a hardware circuit, such as a field programmable gate array (FPGA), a programmable logic array (PLA), system-on-chip, system-on-substrate, system-on-package, application specific integrated circuit (ASIC), or may be implemented by hardware or firmware in any other reasonable way that integrates or encapsulates the circuit “. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9 and 17-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over LI; Hui et al., Pub. No.: US 2020/0059369 A1 in view of WINAND; Henri et al., Pub. No.: US 2016/0284033 A1.

Regarding Claim 1, LI discloses a method for reaching a blockchain consensus, the method comprising:
receiving election data, in a round {[0063], “among all on-duty housekeepers in a duty cycle, the housekeeper that is assigned the same number as the random number generated in the previous block packs the current block”}, transmitted from a blockchain node having … and/or a second account balance, the election data comprising information about a blockchain node selected by the blockchain node that transmits the election data {[0144], “The PPoV (parallel proof of voting) consensus divides the blockchain nodes into three identities: consortium node, bookkeeping node, and leader node” … Fig. 1A & [0154], “S2: When the consortium node collects all the block generated in S1, it votes for each block and sends a total voting message to the leader node. The voting message contains the hash value of each block, as well as the agreed opinion and signature.”... [0155], “S3: The leader node collects the voting messages sent in S2 and counts the voting results”.  Examiner’s note: a consortium node is a member voting node. The leader node, which is receiving total voting data and counting total votes for a round of consensus algorithm for the blockchain network. The second account balance is number of vote in a round of blockchain election for consensus}; and
determining a consensus blockchain node  from blockchain nodes selected by each election data based on the election data received in this round so that the consensus blockchain node performs a block packaging operation {claim 11, “S9: a blockchain computer node in the consortium blockchain computer network obtaining (1) the data blocks generated by the bookkeeping nodes and (2) the block group header generated by the committee member computer node, and S10: the blockchain computer node in the consortium blockchain computer network storing, as a block group, the (1) the data blocks generated by the bookkeeping nodes and (2) the block group header generated by the committee member computer node”. Examiner’s note: the block group header is “packaging“} in a new round {ABS., “The leader node counts the voting results and random selects the next leader node, which publishes the block group header to the consortium blockchain network.” … [0065], “the last random number generated by a housekeeper before the duty cycle ends is used to select the housekeeper to pack the first block of the next duty cycle”. Examiner’s note: the next leader node is for another cycle or round of consensus algorithm},
wherein … a value in the second account of each blockchain node indicates a number of votes that the blockchain node has {ABSTRACT, “ The leader node counts the voting results and random selects the next leader node, which publishes the block group header to the consortium blockchain network” … claim 11, “counting each voting result included in the single voting messages, S5: the committee member computer node determining that a total number of approval or disapproval of each block is more than half of a total number of consortium computer nodes in consortium blockchain computer network”}.
LI, however, does not explicitly disclose
… a first account balance and/or …
a value in the first account of each blockchain node indicates a number of digital currencies that the blockchain node has, and … 
In an analogous reference WINAND discloses
… a first account balance  … a value in the first account of each blockchain node indicates a number of digital currencies that the blockchain node has {[0124], “an accepted new block is defined by a consensus/majority of the nodes in the network.” … Fig. 3 & [0194], “Each device 302, 304, 306, 308 can have two associated wallets (similar to Bitcoin wallets), an energy wallet 332 keeping a count of energy and a currency wallet 336 keeping a count of currency. These wallets 332, 336 can be linked with two respective ledgers on the Internet 320; the energy block chain 330 and a currency block chain 334”}, and … 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify LI’s technique of ‘a voting system in a consensus blockchain network, counting total votes to elect leader or other responsible blockchain node’ for ‘counting total digital currency associated with a blockchain node’, as taught by WINAND, in order to run a consensus bases blockchain network in a digital currency setup use case. The motivation is - a consensus mechanism is a fault-tolerant mechanism that is used in a blockchain system to achieve the necessary agreement on a single data value or a single state of the network among distributed processes or multi-agent systems, such as with cryptocurrencies. The system is decentralized and does not depend on a central authority like a bank or financial regulatory organization and the system is self-running as a group.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Regarding Claim 2, LI as modified by WINAND discloses all the features of claim 1. The combination further discloses
receiving transaction information transmitted from a blockchain node {WINAND: [0125], “FIG. 2 shows a first block 202 of data and a second block 204 of data. Each of the first and second blocks of data 202, 204 include information representative of one or more transactions 210, 212, and a cryptographic hash value 206, 208”};
determining a first numerical value, the first numerical value indicating a value added to the second account of a blockchain node being a provider of a transaction object corresponding to the transaction information {WINAND: [0125], “The cryptographic hash value 206,208 is the result of the application of a cryptographic hash function/algorithm that has been applied to at least a part of a previous block in the ledger 200”. Examiner’s note: a hash value is a numerical value}; and
transmitting the first numerical value to other blockchain nodes, so that each blockchain node stores the first numerical value in its corresponding blockchain database {WINAND: [0124], “The ledger 200 can be locally stored and maintained by a plurality of, and in some examples all, nodes in the network, which is why it is referred to as distributed. As will be discussed below, when a new block 202, 204 is to be added to the ledger 200, it is distributed to all nodes in the network for inclusion in their local copy of the ledger 200”}.

Regarding claim 9, claim 9 is claim to an apparatus using the method of claim 1. Therefore, claim 9 is rejected for the reasons set forth for claim 1.

Regarding claim 17, claim 17 is claim to a device using the method of claim 1. Therefore, claim 17 is rejected for the reasons set forth for claim 1.

Regarding claim 18, claim 18 is claim to a non-transitory computer-readable medium using the method of claim 1. Therefore, claim 18 is rejected for the reasons set forth for claim 1.

Regarding claim 19, claim 19 is a dependent claim of claim 18, claim 19 is claim to non-transitory computer-readable medium using the method of claim 2. Therefore, claim 19 is rejected for the reasons set forth for claim 2.

Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over LI; Hui et al., Pub. No.: US 2020/0059369 A1 in view of WINAND; Henri et al., Pub. No.: US 2016/0284033 A1 and further in view of DAVIS; Steven Charles, Pub. No.: US 2019/0213821 A1.

Regarding Claim 10, LI as modified by WINAND discloses all the features of claim 9. However, the combination does not explicitly disclose
wherein the vote issuing module is configured to determine whether the transaction information satisfies a predetermined condition or not, and if yes, determine a first numerical value, the first numerical value indicating value added to the second account of a blockchain node being a provider of a transaction object corresponding to the transaction information; and transmit the first numerical value to other blockchain nodes, so that each blockchain node stores the first numerical value in its corresponding blockchain database.
In an analogous reference DAVIS discloses
a vote issuing module {Fig. 1 elements 104 – ‘voter’/ element 106 – ‘voter device’};
wherein the receiving module is further configured to receive transaction information transmitted from a blockchain node {ABSTRACT, “transmitting the registration block to nodes associated with the blockchain; receiving a plurality of voting messages, each including a vote and the election reference”, Fig. 1 element 102 – ‘(vote) processing device’ & [0040], “the processing server 102 may include a voter database 206. The voter database 206 may be configured to store a plurality of voter profiles 208 using a suitable data storage format and schema”. Examiner’s note: after a voter cast a vote, the processing device/server processes the vote for further steps in the blockchain election}; and
wherein the vote issuing module is configured to determine whether the transaction information satisfies a predetermined condition or not {[0048], “FIG. 3 illustrates a process for the registration of a new election and registration of voters eligible for voting in the election in the system 100 using a moderated blockchain”}, and if yes, determine a first numerical value, the first numerical value indicating value added to the second account of a blockchain node being a provider of a transaction object corresponding to the transaction information {[0020], “an existing blockchain may be used, where all entries added to the blockchain related to the new election may include a specific reference value associated with the election. Such a reference value may be referred to herein as an election reference. In some cases, the election reference may be a hash value generated by the processing server 102 that may be cryptographically unique from the reference value for any other election”}; and transmit the first numerical value to other blockchain nodes, so that each blockchain node stores the first numerical value in its corresponding blockchain database {[0040], “The voter database 206 may be configured to store a plurality of voter profiles 208 using a suitable data storage format and schema. The voter database 206 may be a relational database that utilizes structured query language for the storage, identification, modifying, updating, accessing, etc. of structured data sets stored therein. Each voter profile 208 may be a structured data set configured to store data related to a voter 104. The voter profile 208 may include, for instance, voter identification data that may be used to verify a voter's identity and entitlement to vote in one or more elections, for use in the voter registration process as discussed herein. In some cases, a voter profile 208 may be configured to store data associated with voter registration in one or more elections, such as a supplied voter address and voting public key”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to further modify LI’s technique as modified by WINAND of ‘a voting system in a consensus blockchain network, counting total votes to elect leader or other responsible blockchain node’ for ‘setting up blockchain election conditions’ by DAVIS, in order to maintain and operate a blockchain network by consensus of blockchain members’. The motivation is - blockchain election creates trust between different entities where trust is either nonexistent or unproven, the technique is decentralized and does not depend on a central authority like a bank or financial regulatory organization and the system is self-running as a group.

Allowable subject matter
Claims 3 & 4 will be allowable if written in independent form with base method claim 1, and Claims 11 & 12 will be allowable if written in independent form with base apparatus claim 9. For allowability, the independent device claim 17 and the independent computer-readable medium claim 18 are required to be in same scope with equivalent limitations of claims 3 & 4 as proposed for amended method claim 1. 
The dependent claims which further limit claims 1, 9, 17 and 18 also are allowable by virtue of their dependency. Other objected dependent claims can remain as dependent claim with appropriate claim dependency modification.
Reasons of allowance: what is missing from the prior arts is: a blockchain network’s consumable resource are network traffic data resources and/or computing power resources of a processor and acquiring a usage log of the transaction object, and determining whether the transaction object is used up by the blockchain node being the purchaser of the transaction object based on the usage log or not.

Conclusion
Following prior art has been consulted but not applied: SMITH; Ned M. et al. (US 2019/0349426 A1) – The internet of things : A root of trust for chaining (RTC) 2410 is a function that exposes a blockchain resource to local trusted computing roots, such as the RTR 2406. The RTC 2410 and RTR 2406 can work together to commit attested attributes to a blockchain, for example, by saving the attested attributes to a chain history 2412. The trust properties of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be reached on 571-272-3972. The fax phone number for Examiner Farooqui assigned is 571-270-2034.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491